       Case 3:20-cv-08328-DWL Document 7 Filed 12/29/20 Page 1 of 5



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                     No. CV-20-08328-PCT-DWL
10                  Plaintiff,                           ORDER REQUIRING RULE 26(f)
                                                         REPORT
11   v.
12   Forest Villas Inn II LLC,
13                  Defendant.
14
15          Pursuant to Rule 16(b)(1) of the Federal Rules of Civil Procedure, the Court will

16   issue a scheduling order after receiving the parties’ Rule 26(f) report. After reviewing the
17   Rule 26(f) report, the Court will set a case management conference if meeting with the

18   parties appears necessary or helpful.

19          However, the current pandemic has created a great deal of uncertainty about what

20   the immediate future may hold. As such, it might be difficult for the parties to suggest a
21   set of realistic deadlines for discovery in this matter.

22          Rule 16(b)(2) of the Federal Rules of Civil Procedure states that the scheduling

23   order must issue “as soon as practicable” and that “unless the judge finds good cause for

24   delay, the judge must issue it within the earlier of 90 days after any defendant has been

25   served with the complaint or 60 days after any defendant has appeared.”

26          Good cause for delay exists under the present circumstances. As such, the amount
27   of time afforded to confer (please do not “meet”) and jointly file a 26(f) report will be

28   extended from the amount usually given (4 weeks) to 8 weeks. The parties are free, of
         Case 3:20-cv-08328-DWL Document 7 Filed 12/29/20 Page 2 of 5



 1   course, to file their joint report earlier than this extended deadline if they wish. If
 2   circumstances 8 weeks from now warrant a further extension of this deadline, an extension
 3   will be freely granted.
 4          Accordingly,
 5          IT IS ORDERED as follows:
 6          The parties are directed to confer and develop a Rule 26(f) Joint Case Management
 7   Report, which must be filed no later than February 23, 2021. It is the responsibility of
 8   Plaintiff(s) to initiate the Rule 26(f) meeting and preparation of the Joint Case Management
 9   Report. Defendant(s) shall promptly and cooperatively participate in the Rule 26(f)
10   discussions and assist in preparation of the Joint Case Management Report.
11          The Joint Case Management Report shall contain the following information in
12   separately numbered paragraphs.
13          1.     The parties who participated in the Rule 26(f) discussions and assisted in
14                 developing the Joint Case Management Report;
15          2.     A list of all parties in the case, including any parent corporations or entities
16                 (for recusal purposes);
17          3.     Any parties that have not been served and an explanation of why they have
18                 not been served, and any parties that have been served but have not answered
19                 or otherwise appeared;
20          4.     A statement of whether any party expects to add additional parties to the case
21                 or otherwise to amend pleadings;
22          5.     The names of any parties not subject to the Court’s personal (or in rem)
23                 jurisdiction;
24          6.     A description of the basis for the Court’s subject matter jurisdiction (see the
25                 accompanying footnote), citing specific jurisdictional statutes;1
26   1
            If jurisdiction is based on diversity of citizenship, the report shall include a
     statement of the citizenship of every party and a description of the amount in dispute. See
27   28 U.S.C. §1332. The parties are reminded that (1) a corporation is a citizen of the state
     where it is incorporated and the state of its principal place of business and (2) partnerships
28   and limited liability companies are citizens of every state in which one of their partners,
     owners, or members is a citizen. See 28 U.S.C. §1332(c); Johnson v. Columbia Props.

                                                 -2-
       Case 3:20-cv-08328-DWL Document 7 Filed 12/29/20 Page 3 of 5



 1         7.     A short statement of the nature of the case (no more than 3 pages), including
 2                a description of each claim, defense, and affirmative defense;
 3         8.     A listing of contemplated motions and a statement of the issues to be decided
 4                by those motions;
 5         9.     The prospects for settlement, including whether the case is suitable for
 6                reference to a United States Magistrate Judge for a settlement conference;
 7         10.    The status of any related cases pending before this or other courts;
 8         11.    A discussion of any issues relating to preservation, disclosure, or discovery
 9                of electronically stored information (“ESI”), including the parties’
10                preservation of ESI and the form or forms in which it will be produced;
11         12.    A discussion of any issues relating to claims of privilege or work product;
12         13.    A discussion of necessary discovery, which should take into account the
13                December 1, 2015 amendments to Rule 26(b)(1) and should include:
14                a.     The extent, nature, and location of discovery anticipated by the parties
15                       and why it is proportional to the needs of the case;
16                b.     Suggested changes, if any, to the discovery limitations imposed by the
17                       Federal Rules of Civil Procedure;
18                c.     The number of hours permitted for each deposition. The parties also
19                       should consider whether a total number of deposition hours should be
20                       set in the case, such as 20 total hours for Plaintiffs and 20 total hours
21                       for Defendants.    Such overall time limits have the advantage of
22                       providing an incentive for each side to be as efficient as possible in
23
     Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). As to individual natural persons, an
24   allegation about an individual’s residence does not establish his or her citizenship for
     purposes of establishing diversity jurisdiction. Steigleder v. McQuesten, 198 U.S. 141, 143
25   (1905). “To be a citizen of a state, a natural person must first be a citizen of the United
     States. The natural person’s state citizenship is then determined by her state of domicile,
26   not her state of residence. A person’s domicile is her permanent home, where she resides
     with the intention to remain or to which she intends to return.” Kanter v. Warner-Lambert
27   Co., 265 F.3d 853, 858-59 (9th Cir. 2001) (emphasis added). The parties are further
     reminded that the use of fictitious parties (“John Doe” or “ABC Corporation”) does not
28   create diversity jurisdiction. Fifty Assocs. v. Prudential Ins. Co. of Am., 446 F.2d 1187,
     1191 (9th Cir. 1970). Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

                                                -3-
     Case 3:20-cv-08328-DWL Document 7 Filed 12/29/20 Page 4 of 5



 1                   each deposition, while also allowing parties to allocate time among
 2                   witnesses depending on the importance and complexity of subjects to
 3                   be covered with the witnesses.
 4      14.   Proposed deadlines for each of the following events. In proposing deadlines,
 5            the parties should keep in mind that civil trials should occur within 18 months
 6            of the filing of the complaint.        28 U.S.C. § 473(a)(2)(B).      The Case
 7            Management Order will specify trial scheduling up to the final pretrial
 8            conference. Once the dates have been set in the Case Management Order,
 9            the Court will not vary them without good cause, even if the parties would
10            otherwise stipulate to do so. The Court does not consider settlement talks or
11            the scheduling of mediations to constitute good cause for an extension:
12            a.     A deadline for the completion of fact discovery, which will also be
13                   the deadline for pretrial disclosures pursuant to Rule 26(a)(3). This
14                   deadline is the date by which all discovery must be completed.
15                   Discovery requests must be served and depositions noticed
16                   sufficiently in advance of this date to ensure reasonable completion
17                   by the deadline, including time to resolve discovery disputes. Absent
18                   extraordinary circumstances, the Court will not entertain discovery
19                   disputes after this deadline;
20            b.     Dates for full and complete expert disclosures and rebuttal expert
21                   disclosures, if any;
22            c.     A deadline for completion of all expert depositions;
23            d.     A date by which any Rule 35 physical or mental examination will be
24                   noticed if such an examination is required by any issues in the case;
25            e.     A deadline for filing dispositive motions;
26            f.     Case-specific deadlines and dates, such as the deadline to file a motion
27                   for class certification or a date on which the parties are available for a
28                   Markman (patent claim construction) hearing;


                                            -4-
       Case 3:20-cv-08328-DWL Document 7 Filed 12/29/20 Page 5 of 5



 1                 g.     A date by which the parties shall have engaged in face-to-face good
 2                        faith settlement talks;
 3                 h.     Whether a jury trial has been requested and whether the request for a
 4                        jury trial is contested (if the request is contested, set forth the reasons);
 5                 i.     Any other matters that will aid the Court and parties in resolving this
 6                        case in a just, speedy, and inexpensive manner as required by Federal
 7                        Rule of Civil Procedure 1.
 8          15.    A statement indicating whether the parties would prefer that the Court hold
 9                 a telephonic case management conference before issuing a scheduling
10                 order—and, if so, an explanation of why this would be helpful.
11          IT IS FURTHER ORDERED that within 4 weeks, Plaintiff(s) must serve this
12   Order on any Defendant that has not yet appeared or answered. For purposes of this order
13   and until the pandemic has ended, Rule 5(b) of the Federal Rules of Civil Procedure is
14   suspended, and service shall be effected electronically whenever possible, or by mail if
15   electronic delivery is not possible.
16          Dated this 29th day of December, 2020.
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -5-
